DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/21 is being considered by the examiner.
Response to Amendment
This Office action is in response to amendment filed on 12/29/21.  Regarding the amendment, claims 1-20 are present for examination.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because 
they do not include the following reference sign(s) mentioned in the description: 1200, 1202, 1204, 1206, 1208, 1210.  
they include the following reference character(s) not mentioned in the description: 810, 812, 814, 816, 820, 1102, 1104, 1106, 1107, 1108, 1110.  
the description of figures 8 and 11 do not correspond with the figures 8 and 11, as shown below:

    PNG
    media_image1.png
    1048
    1904
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1048
    1904
    media_image2.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-14, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Umemoto et al. (US 2012/0161568 A1).
Regarding claim 1, Umemoto teaches a stator coil, comprising: 
a first turn (42) with two or more strands (44a-44i), the first turn (42) having first and second opposite sides (the top surface of wire 42 and the bottom surface of wire 42, see examiner annotation fig 3A below), a coil termination (54) at a first end of the first turn (42) and an inversion region (46), para [0045]) 
at least one additional turn (another turn 42) with two or more strands (44a-44i), the at least one additional turn having first and second opposite sides (the top surface of wire 42 and the bottom surface of wire 42, see examiner annotation fig 3A below), and an inversion region (46) located adjacent to the inversion region of the first turn (fig 3A); and
 wherein the first and second sides of the first turn (42) are inverted relative to the first and second sides of overlapping portions (portion 50, 52) of the at least one 

    PNG
    media_image3.png
    582
    519
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    418
    618
    media_image4.png
    Greyscale

Regarding claim 2, Umemoto teaches one of the at least one additional turn includes a second coil termination (56, fig 3A).
Regarding claim 3, Umemoto teaches each strand (44) of the two or more strands (44a-44i) of the first turn and the two or more strands of the at least one additional turn each have a rectangular cross-section (fig 3B).
Regarding claim 4, Umemoto teaches the first turn (42) and the at least one additional turn (42) each include no more than one inversion (46, fig 3A).
Regarding claim 5, Umemoto teaches at least one of the first turn (40-1) and the at least one additional turn (40-2) includes more than one inversion (fig 13B).

    PNG
    media_image5.png
    383
    581
    media_image5.png
    Greyscale

Regarding claim 8, Umemoto teaches each inversion region (46, 48) is disposed at the first end of its respective turn (42) or at a second end, opposite the coil termination (54, 56, fig 3A).
Regarding claim 9, Umemoto teaches method for forming a stator coil (40), the method comprising: 
forming a first segment (50) of a conductor (42) having two or more strands (44a-44i) into a half of a loop on a first side of an axis to form a first half of a first turn (fig 3A annotation above); 
forming a second segment (wire portion having twisted portion 46) of the conductor (42), connected to the first segment (50), and extending along the axis to form an inversion region (46) of the first turn; 
forming a third segment (52) of the conductor into a half of a loop on a second side of the axis to form a second half of the first turn; 

forming a fifth segment (the second portion having twisted portion 46) of the conductor, connected to the fourth segment (50), and extending along the axis to form an inversion region (46) for the at least one additional turn; 
forming a sixth segment (52) of the conductor into a half of a loop on the second side of the axis to form a second half of the at least one additional turn; 
wherein the conductor (42) has first and second opposite surfaces (the top surface and the bottom surface of wire 42); 
folding the conductor (42) at the inversion region (46) of the first and the at least one additional turn (para [0046]); 

    PNG
    media_image6.png
    521
    623
    media_image6.png
    Greyscale

wherein first and second sides of the first turn (42) are inverted relative to first and second sides of overlapping portions (portion of segment 50-52) of the at least one 
Regarding claim 10, Umemoto teaches the inversion regions (46) of the first turn and the at least one additional turn form a stack (fig 3A).
Regarding claim 11, Umemoto teaches the inversion region (46) of the first turn and the inversion region of the at least one additional turn each has a length set to enable folding of the conductor such that the first turn and the at least one additional turn are aligned (fig 3).
Regarding claim 12, Umemoto teaches forming a first coil termination (54) coupled to a leading end of the first turn and a second coil termination (56) coupled to a trailing end of the at least one additional turn (fig 3A).
Regarding claim 13, Umemoto teaches forming additional turns in segments of the conductor (42) with first and second half loops (50, 52) and an inversion region (46) in between the first and second half loops of each additional turn (fig 3A).
Regarding claim 14, Umemoto teaches the inversion region (46) of each additional turn is stacked below the inversion region of the prior turn (fig 3A).
Regarding claim 20, Umemoto teaches an electric machine, comprising: 
a housing (12, fig 1); 
a stator (18) disposed in the housing (12); 
a rotor (16), disposed in the stator (18); 

wherein the plurality of stator coils (28) includes at least one stator coil including: 
a first turn (42) with two or more strands (44a-44i), the first turn (42) having first and second opposite sides (the top surface of wire 42 and the bottom surface of wire 42, see examiner annotation fig 3A below), a coil termination (54) at a first end of the first turn (42) and an inversion region (46), para [0045]) 
at least one additional turn (another turn 42) with two or more strands (44a-44i), the at least one additional turn having first and second opposite sides (the top surface of wire 42 and the bottom surface of wire 42, see examiner annotation fig 3A below), and an inversion region (46) located adjacent to the inversion region of the first turn (fig 3A); and
 wherein the first and second sides of the first turn (42) are inverted relative to the first and second sides of overlapping portions (portion 50, 52) of the at least one additional turn (42) outside their respective inversion regions (46, para [0045] teaches the wire members 42 is turned upside down from the twisted portions 46, so that the first and second sides of the first turn are inverted relative to the first and second sides of overlapping portions 50-52 of the additional turn).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Umemoto in view of Onimaru et al. (US 7,759,834 B2).
Regarding claim 6, Umemoto teaches the claimed invention as set forth in claim 1, except for the added limitation of a brazed connection between the first turn and the at least one additional turn opposite the inversion region of the first turn.
Onimaru teaches an electromagnetic device having a brazed connection (140, fig 4) between the first turn (132) and the at least one additional turn (131) opposite the inversion region of the first turn (col 7 ln 7-14) to reduce eddy current loss (col 1 ln 65-66).

    PNG
    media_image7.png
    288
    488
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    513
    676
    media_image8.png
    Greyscale

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Umemoto’s stator coil with a brazed connection between the first turn and the at least one additional turn opposite the inversion region of the first turn as taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 7, Umemoto in view of Onimaru teaches the claimed invention as set forth in claim 6, except for the added limitation of each strand in the brazed connection is separately brazed and insulated.
Onimaru further teaches an electromagnetic device having a brazed connection (140, fig 4) wherein each strand (132) in the brazed connection is separately brazed and insulated (see examiner annotated  col 7 ln 19-21 above) to reduce eddy current loss (col 1 ln 65-66).
.

Claims 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (US 2005/0206263 A1) in view of Asao et al. (US 6,501,205 B1), further in view of Onimaru.
Regarding claim 15, Cai teaches a method for forming a stator coil, the method comprising: 
forming a first turn (25) having two or more strands (25a, 25b, see examiner annotated fig 3A-4A), first and second opposite sides (251, 252), a coil termination end (253), an inversion region (254);

    PNG
    media_image9.png
    839
    713
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    504
    459
    media_image10.png
    Greyscale

forming at least one additional turn (26), the at least one additional turn having two or more strands (26a, 26b), first and second opposite sides (261, 262), an inversion region (264); 
stacking the first turn (25) and the at least one additional turn (26, fig 3A).  However, Cai does not teach the method having a step of folding the first turn and the at least one additional turn at their respective inversion regions, and forming at least one brazing region wherein selectively brazing the first turn with the at least one additional turn at their respective brazing regions such that the first and second sides of the first turn are inverted relative to the first and second sides of the at least one additional turn.
Asao teaches an alternator having a method for forming a stator coil having a step of folding the first turn (40) and the at least one additional turn (400) at their 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai’s method for forming a stator coil with a step of folding the first turn and the at least one additional turn at their respective inversion regions as taught by Asao.  Doing so would reduce space factor in the stator slot so that improving magnetic noise in the stator (col 4 ln 45-46).
Furthermore, Cai in view of Asao does not teach the method having a step of forming at least one brazing region wherein selectively brazing the first turn with the at least one additional turn at their respective brazing regions such that the first and second sides of the first turn are inverted relative to the first and second sides of the at least one additional turn.
Onimaru teaches an electromagnetic device having a brazed connection (140, fig 4) between the first turn (132) and the at least one additional turn (131) opposite the inversion region of the first turn (col 7 ln 7-14), wherein selectively brazing the first turn (132) with the at least one additional turn (131) at their respective brazing regions (140) such that the first and second sides of the first turn (132) are inverted relative to the first and second sides of the at least one additional turn (131, fig 4) to reduce eddy current loss (col 1 ln 65-66).

    PNG
    media_image7.png
    288
    488
    media_image7.png
    Greyscale


Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai in view of Asao’s method of forming a stator coil with a step of forming at least one brazing region wherein selectively brazing the first turn with the at least one additional turn at their respective brazing regions such that the first and second sides of the first turn are inverted relative to the first and second sides of the at least one additional turn as taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 16, Cai in view of Asao and Onimaru teaches the claimed invention as set forth in claim 15, Cai further teaches the at least one additional turn (26) has a coil termination end (263, fig 3A).
Regarding claim 17, Cai in view of Asao and Onimaru teaches the claimed invention as set forth in claim 15, except for the added limitation of selectively brazing comprises separately brazing each strand in the first turn with a corresponding strand in the at least one additional turn.

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai in view of Asao and Onimaru’s method of forming a stator coil with a step of selectively brazing comprises separately brazing each strand in the first turn with a corresponding strand in the at least one additional turn as further taught by Onimaru.  Doing so would reduce eddy current loss (col 1 ln 65-66).
Regarding claim 19, Cai in view of Asao and Onimaru teaches the claimed invention as set forth in claim 15, Cai further teaches forming a first turn (25) having two or more strands (25a, 25b) comprises forming a first turn (25) having two or more strands with rectangular cross-section (see examiner annotated fig 4A above).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Asao and Onimaru, further in view of Mitcham (US 7,474,030 B2).
Regarding claim 18, Cai in view of Asao and Onimaru teaches the claimed invention as set forth in claim 15, except for the added limitation of forming at least one additional turn comprises forming two or more additional turns.
Mitcham teaches a method of forming a magnetic coils for electric machine having a stator coil (32, fig 4) wherein forming at least one additional turns  comprises 
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cai in view of Asao and Onimaru’s method of forming a stator coil with a step of forming at least one additional turn comprises forming two or more additional turns as taught by Mitcham.  Doing so would reduce current losses in the stator coil (col 4 ln 36-39).

Response to Arguments
Applicant's arguments filed 12/23/21 with regarding to claims 15-19 have been fully considered but they are not persuasive.
In response to applicant’s argument that “Claims 15-17 and 19 depend from claim 9 and are allowable at least for the reasons identified above with respect to claim 9”,   it is not persuasive because, as filed on 04/27/2020 and 12/29/21, claim 15 is an independent claim and each of claims 16-19 depends on claim 15.  
In response to applicant’s argument that “Claim 18 depends from claim 9 and is allowable at least for the reasons identified above with respect to claim 9”,  it is not persuasive because, as filed on 04/27/2020 and 12/29/21, claim 18 depends on independent claim 15.  
Applicant’s arguments with respect to claim(s) 1-14 and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Couture et al. (US 5,714,824) teaches a conductor section is for a stator frame of a polyphase dynamoelectric machine. The stator frame is provided with a series of elongated parallel slots for receiving respectively conductor sections. The conductor section comprises two parallel conductor sides of substantially rectangular cross section adapted to fit respectively into two corresponding parallel slots of the stator frame, the two sides defining a plane; and at least one conductor head of substantially rectangular cross section, connecting two adjacent ends of the parallel sides. The head shows a substantially U-shaped body when seen from a top view perpendicular to the plane, and a waved-shape body when seen from a front view contained in the plane. The head having top and bottom surfaces facing only one side of the plane from one end of the head to the other end thereof. Methods for mounting conductor sections of stator winding onto a circular shaped stator frame are also described.
Nakamura et al. (US 6,806,612 B2) teaches an armature coil for a rotary electric machinery includes a plurality of identical coil blocks each formed by a plurality of turns of and elongated conductor. Each of the coil blocks includes two groups of axial sections which are diametrically opposed to each other, and curved sections joining the two groups to each other at each axial end. The axial sections of one of the groups is disposed in an inner cylindrical layer while the axial sections of the other of the groups are disposed in an outer cylindrical layer which is coaxial with the inner cylindrical layer. .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEDA T PHAM/           Examiner, Art Unit 2834  

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834